DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  “the baffled” in line 28 of claim 1 should read –the baffle--.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  “the baffled” in line 26 of claim 1 should read –the baffle--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 2017/0038151) in view of Bardeleben et al. (US 2015/0004504) and further in view of Haussmann (US 20110120182) 
In regard to claim 1, Noda teaches a printed circuit-type heat exchanger (100) in which an A-fluid channel and a B-fluid channel are formed to exchange heat between a fluid A (refrigerant) and a fluid B [coolant] (See fig. 2-4; ¶ 0017), the heat exchanger comprising:
a condenser (110) having a structure in which one or more A-channel plates and one or more B-channel plates (plurality of plates 111) are sequentially stacked, the A-channel plates of the condenser each having an A-fluid channel (112) and the B-channel plates of the condenser each having an B-fluid channel (113) intersecting with the A-fluid channel of the condenser, the condenser configured to condense the fluid A with heat exchange through the A-fluid channels and to pass the condensed fluid A through an A fluid outlet [the refrigerant outlet that extends to exit 143] (see ¶ 0007; ¶ 0022; fig. 2) [the plate-type heat exchanger in which an A-fluid channel and a B-fluid channel are formed to exchange heat between a refrigerant-equivalent to the fluid A and a coolant-equivalent to the fluid B];
a gas-liquid separator (120) provided next to the vaporizer (the condenser 110) to separate the fluid A transferred from the vaporizer into a vaporized gas and a non-vaporized liquid (¶ 0027-0028; fig. 2), the gas-liquid separator including: an upper side, a lower side disposed opposite to the upper side (see the annotated figure below), lateral sides respectively connecting opposite ends of the upper side to opposite ends of the lower side (see the annotated figure below), a gas outlet (formed on the upper side of the separator 120 and extends all the way through the heat exchanger and exit as #143, see the annotated figure below) formed through the upper side and configured to pass the vaporized gas of the fluid A outside the gas-liquid separator in a first direction (see the annotated figure below), a liquid outlet (See #123 wherein the outlet formed on the lower side of the separator as shown in the annotated figure) formed through the lower side and configured to discharge the non-vaporized liquid of the fluid A outside the gas-liquid separator in a direction opposite to the first direction (see the annotated figure below), an internal space (the inside of 122) to perform a gas-liquid separating function, the internal space extending in the first direction from the upper side to the lower side and extending between the lateral sides in a second direction perpendicular to the first direction (see the annotated figure below). Para. 0028 of Noda also discloses a vapor-phase refrigerant, in addition to a liquid-phase refrigerant, may mix with the refrigerant flowed from first stack portion 110 (condenser).  Refrigerant retaining portion 122 subjects the refrigerant to a vapor-liquid separation, moves the vapor-phase refrigerant vertically upward, and moves the liquid-phase refrigerant vertically downward.  Thus, a lower part of refrigerant retaining portion 122 serves as a retaining part for the liquid-phase refrigerant.
a sub-cooler (130) provided next to the gas-liquid separator having a structure (pates) in which one or more A-channel plates and one or more B-channel plates (plurality of plates 131 stacked alternately as a refrigerant [A] and coolant [B] plates) are sequentially stacked, the A-channel plates of the sub-cooler each having an A-fluid channel (132) and the B-channel plates (133) of the sub-cooler each having a B-fluid channel intersecting with the A-fluid channel of the sub-cooler, the sub-cooler configured to sub-cool the condensed gas transferred from the gas-
Noda teaches a heat exchanger that comprises a gas-liquid separator, but does not teach the gas-liquid separator includes a baffle for separating a gas in the fluid A transferred from the vaporizer, the baffle disposed inside the internal space on the upper side of the gas-liquid separator; wherein the baffle includes a continuous surface facing toward the A-fluid outlet of the vaporizer, the continuous surface extending from the upper side of the gas-liquid separator.
Bardeleben teaches an integrated fuel cell humidifier comprising a stack of thin plates with a heat exchanger and/or a water separator, wherein the separator (48) comprising a baffle (65) for separating a gas, wherein the baffle disposed inside an internal space (50) on the upper side of the gas-liquid separator (48), wherein the baffle includes a continuous surface (the baffle has thickness and also extends sideways) facing toward a gas outlet (68) of the vaporizer, the continuous surface extending from the upper side of the gas-liquid separator (See ¶ 0122; fig. 5b). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the liquid-gas separator of Noda by implementing a baffle inside the internal space of the separator of Noda (see the annotated figure of Noda), as taught by Bardeleben, for the purpose of separating the gas from the liquid and also for providing significant advantages in reducing pressure drop, vibration, and fouling while maintaining a higher heat transfer performance.
Noda teaches a condenser and sub-cooler wherein fluid A is condensed and subcooled, but fail to teach fluid A is vaporized and super heat rather than condensed and sub-cool after heat exchange, a gas-liquid separator including a gas outlet formed on one side through which the vaporized gas in the fluid A passed through the vaporizer is passed to the super heater and a 
However, it is the common heat exchange process in the art to condense first and then to sub-cool or to vaporize first and then to superheat, as taught by Haussmann, wherein Fig. 2 of Haussmann teaches a printed circuit board type heat exchanger in which A fluid flow path and a B fluid flow path are formed inside for heat exchange with each other. A vaporizer (18) comprising: an A-type plate and a B channel plate each of which is formed with a fluid flow path and a B fluid flow path, wherein the A fluid passes through the A fluid flow path, and after the A fluid passes through the A fluid flow path, vaporizes and flows into the vapor-liquid separation portion (20); and the A fluid flow path flows into the vapor-liquid separation portion (2). A gas outlet is formed on one side to transmit the vaporized gas in the A fluid transmitted through the carburettors (18) to the super heaters (24). A gas-liquid separator (20), wherein a gas-liquid separating portion (120) is attached between the heat exchangers (110,130), and formed on one side with a liquid outlet for discharging the liquid which is not vaporized in the fluid (A) transmitted through the evaporator (18) to the outside. The gas-liquid separator in which the gas transmitted from the gas-liquid separator (20) passes through the A fluid flow path, is heat-exchanged, and then is discharged to the outside, and includes the super heater (24) formed on one side of the gas outlet, and the gas-liquid separator (See Haussmann 0018, 0022, 0026-0029, 0031; fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heat exchange system of Noda to vaporize fluid A rather than condensed after heat exchange, thereby forming a vaporizer rather than a condenser, a gas-liquid separator including a gas outlet formed on one side through which 


    PNG
    media_image1.png
    958
    727
    media_image1.png
    Greyscale


In regard to claim 12, see the rejection of claim 1 above. 
In regard to claim 2, Noda in view of Haussmann teaches the printed circuit-type heat exchanger of claim 1, further comprising: a first intermediate plate (see at least top plate 121) disposed between the vaporizer (110) and the gas-liquid separator (120/122) to separate the vaporizer from the gas-liquid separator, the first intermediate plate including a fluid connection path so that the A-fluid outlet of the vaporizer communicates with the gas-liquid separator (See Noda fig. 2; ¶ 0026).
In regard to claim 13, see the rejection of claim 2 above.
In regard to claim 3, Noda in view of Haussmann teaches the printed circuit-type heat exchanger of claim 1, further comprising: a second intermediate plate (see at least top plate 131a) disposed between the gas-liquid separator (120) and the super heater (130, as modified above) to separate the super heater (130) from the gas-liquid separator (120), the second intermediate plate including a fluid connection path so that an inlet of the super heater for the vaporized fluid A communicates with the gas-liquid separator (See Noda fig. 2; ¶ 0027).
In regard to claim 14, see the rejection of claim 3 above.
In regard to claim 4, Noda in view of Haussmann teaches the modified Noda teaches the printed circuit-type heat exchanger of claim 1, wherein the gas-liquid separator (120/122) has a sufficient width to separate the vaporizer and the super heater by a predetermined distance, in a third direction perpendicular to both the first and second directions (the width is b/n the two lateral side, which is a direction perpendicular to both the first and second directions, See the annotated figure above).
and includes an internal space (see fig. 2, retaining portion 122 has a width and internal space for separating the fluid) to perform a gas-liquid separating function (See fig. 2). As shown in the figure the gas-liquid separator (120/122) (See Noda, fig. 2). 
In regard to claim 15, see the rejection of claim 4 above.
In regard to claim 16, see the rejection of claim 5 above.
In regard to claim 6, Noda in view of Bardeleben teaches the printed circuit-type heat exchanger of claim 1, wherein Bardeleben teaches the baffle (65) is disposed adjacent to the gas outlet (68) of the gas-liquid separator (see Bardeleben fig. 5b).
In regard to claim 17, see the rejection of claim 6 above.
In regard to claim 7, Noda in view of Haussmann teaches the printed circuit-type heat exchanger of claim 1, wherein the vaporizer (110) is detachably attached to one side of the gas-liquid separator [120/122] (See Noda fig. 2). Noda teaches the vaporizer (110) and the gas-liquid separator [120/122] as two separate pieces. 
In regard to claim 8, Noda in view of Haussmann teaches the printed circuit-type heat exchanger of claim 1, wherein the super heater (130) is detachably attached to one side of the gas-liquid separator [120/122] (See Noda fig. 2). Noda teaches the super heater (130) and the gas-liquid separator [120/122] as two separate pieces.
In regard to claim 18, see the rejection of claim 8 above.

Claims 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noda, Bardeleben and Haussmann as applied to claim 1 above, and further in view of Noishiki et al. (US 20160131434).
In regard to claims 9, 10 and 11, the modified Noda teaches the printed circuit-type heat exchanger of claim 1, but does not teach the A-fluid channel of each A-channel plate includes a series of bends in alternating directions, wherein the bends form a continuous path 
However, fig. 6 of Noishiki teaches a heat exchanger that contains a layered body of a first layer and a second layer is prepared, wherein a plate surfaces of the base plates 40 (see FIG. 6), includes a series of bends in alternating directions (see channel 34/54 of fig. 6), wherein the bends form a continuous path following a zigzag pattern (see fig. 6)and the channel has a horizontally symmetrical structure in which sides of consecutive bends contact each other (see fig. 6; ¶ 0037-0039). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the modified printed circuit-type heat exchanger of Noda by modifying the plates of Noda wherein the fluid channel of each channel plate includes a series of bends in alternating directions, wherein the bends form a continuous path following a zigzag pattern and the channel has a horizontally symmetrical structure in which sides of consecutive bends contact each other, as taught by Noishiki, for the purpose of improving a heat transfer efficiency of the heat exchanger. 

In regard to claims 19-20, see the rejections of claim 9-11 above.

Response to Arguments
Applicant’s arguments with respect to the amended limitations of claims 1 and 12 regarding the gas-liquid separator and the baffle have been considered but are moot because the new ground(s) of rejection (see the rejection above). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763